*816Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Eric Hughes appeals the district court’s order denying his motion for reconsideration of an order denying Hughes’ motion to correct his presentence report. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hughes, No. 3:00-cr-00004-JRS-2 (E.D.Va. Aug. 31, 2009). We deny Hughes’ motion to supplement the appellate brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.